Foster, J.
This is an appeal from assessment of damages by the county commissioners for land taken for the location of the road of the Maine Shore Line Railroad Company.
The only question is whether the apjjeal was seasonably taken in accordance with R. S., c. 51, § 23.
July 7, 1886, the defendant corporation petitioned the county commissioners to assess damages for taking the appellants’ land. After due proceedings had, their report was made and recorded on the 27th day of January, 1887, being their regular January session, of their estimate of damages received by the appellants.
The notice to these appellants provided by § 22, stating the amount of damages awarded, was not served on either of the appellants until January 9, 1888.
At the April term of this court, 1888, being the next term after the service of notice upon them, the appellants filed this appeal. Thereupon the respondents filed a motion to dismiss the appeal on the ground that it was not seasonably taken, which was sustained by the court.
It is admitted by the learned counsel for the appellants that if a literal and technical interpretation is to be given to the statute, then the appeal was not seasonably taken, for by the language of § 23 the appeal must be, “to the next term of the supreme judicial *481court to be held in the county where the land is situated, more than thirty days from the day when the réport of the commissioners is made,” etc. .
It is true that the appeal was taken at the next term of this court after service upon the appellants of the notice issued by the clerk of the commissioners as provided in § 22. By that section, the “commissioners shall make a report of their general estimate of damages, stating therein specifically, the rights and obligations of each party, at a regular session, and cause it to be recorded; their clerk shall then make out a notice to each person, stating the amount of damages awarded to him, which shall be served by an officer on those resident in the state,” etc.
On the part of the appellants it is maintained that this language is not directory merely, but mandatory, and that in the construction of § 23 it is necessary to enlarge the time in which an appeal may be taken so as to give an appellant the next term of court after service of notice, instead of the next term after “the report of the commissioners is made,” in which to enter an appeal.
But we are not inclined to construe the statute contrary to its plain and manifest intent. The provision relating to appeals in cases of this kind was enacted in 1873, c. 95, authorizing such appeals to be made directly to the supreme judicial court instead of remitting the parties to their remedy “as in case of highways.” This statute was incorporated into the R. S., c. 51, § 23. This court in Knight v. Aroostook Railroad, 67 Maine, 291, 292, in an opinion by Daneorth, J., held that, “the proceedings under the latter statute are entirely different in all respects from those under the former, and are complete in themselves, covering the whole subject matter.” This is true. The only provision to be found relating to appeals is contained in this latter statute. Its language is plain and unambiguous. The time when the appeal is to be made, if at all, is at “the next term of the supreme judicial court to be held in the county where the land is situated, more than thirty days from the day when the report of the commissioners is made,” etc.
If the language of a statute be clear and plain, courts have no authority, in consideration of the consequences resulting from it, *482to give it a construction different from its natural and obvious meaning. Coffin v. Rich, 45 Maine, 507.
Whether the clerk was remiss in his duty in not having notice served upon the apjaellants, for nearly a year after the report of the commissioners had been made and recorded, is not a question for our determination in this case.
Formerly, by R. S., 1871, c. 51, § 8, proceedings were not closed till thirty days after service of notice of the amount of damages awarded to a party, and no petition could be entertained for an increase of damages filed after the proceedings were closed. But by the enactment of the statute of 1873, c. 95, the former statute was so far changed, in relation to proceedings for an increase of damages, that we must look to the latter statute as being the most recent expression of the legislative will, and the one that, “must be deemed a substitute for previous enactments, and the only one which is to be regarded as having the force of law.” Commonwealth v. Kelliher, 12 Allen, 480.
The proposition of introducing evidence to contradict the record of the commissioners, and to show that the record of the award was not extended at the time it purports, is not insisted on. The records must be held to be correct as they stand, — if not they must first be corrected under proper proceedings, instead of being attacked collaterally.

jExceptions overruled.

Peters, C. J., Daneorth, Libbex and Haskell, JJ., concurred.
Emerx, J., did not sit.